Argued October 18, 1926.
This was a suit in assumpsit on a book account against the defendants, Sam Schwartz and Bella Schwartz, tried by the judge without a jury. The only question that is properly before us is whether there is sufficient evidence to support the finding of the judge in favor of the plaintiff. The testimony of the plaintiff which we must regard as verity discloses that during July and August, 1925, he engaged in the wholesale poultry business in Atlantic City and delivered poultry to Sam and Bella Schwartz which she paid for.
Formerly, in the early part of the season, Becker  Schwartz ran the business for a while, Becker guaranteeing the account. One day, Becker told the plaintiff that he would not guarantee the account any longer and the plaintiff then closed the account that stood in the name of Becker  Schwartz and entered it in the name of Bella  Sam Schwartz. The place was run as a butcher shop. Mrs. Schwartz was in constant attendance. The date when Schwartz took this business was July 20th and upon that day the new account was opened. The bills were rendered "Schwartz," without indicating the first name. Mrs. Schwartz told the plaintiff that it was her business and said that she would be responsible for the bills and when asked to pay the bill, she said that she could not pay at that time, but if the plaintiff continued to give her credit, she would pay. The plaintiff had no dealing with Sam Schwartz. Sam deserted his wife sometime during the summer and the business was continued by her as usual.
This testimony shows that there was sufficient for the trial judge, sitting as judge and jury, to come to *Page 170 
the conclusion that the goods were furnished jointly to Sam and his wife and that she was a partner in the business. The lower court committed no error in refusing to enter judgment in favor of the defendant. The trial judge evidently believed the story of the plaintiff and it was sufficient to sustain his action against Bella Schwartz.
The assignments of error are overruled. The judgment is affirmed.